Citation Nr: 1728163	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  16-31 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sara K. Hill, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to January 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2017, the Veteran participated in the Board's Pre-Hearing Conference (PHC) program, at which time he requested that his case be advanced on the docket.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2016).  The Board finds good cause has been shown to advance the case on the docket.  The Veteran also noted intent to withdraw his hearing request and remaining appeals if TDIU was granted.  

Given the Board's grant of entitlement to TDIU below, the hearing request and remainder of his appeal are considered withdrawn.  38 U.S.C.A. §§ 7105(b)(2), (d)(5); 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.204, 20.704(e) (2016).  

No other issue is before the Board at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to TDIU. Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "Substantially gainful employment" is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Where the schedular rating is less than total, a total disability rating may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. TDIU may be assigned when, as in this case, there is only one service connected disability that is rated at 60 percent or more.  38 C.F.R. § 4.16(a). 

In this case, the Veteran is service connected for bipolar disorder with major depressive episodes and post-traumatic stress disorder, rated as 70% disabling.  Thus, he meets the schedular criteria for TDIU.

After careful consideration, the Board grants TDIU on a schedular basis.  The Veteran has held over ten different jobs since his separation from service due his inability to get along with coworkers. The evidence shows that the Veteran's mental disorders significantly impact his ability to interact with others, control his temper, handle stressful work situations, and adapt to a work-like setting. Indeed, he has contemplated physically harming himself and/or others as a result of his mental disorders, and was recently hospitalized for suicidal ideation. In addition, a vocational expert, Dr. Clifford, found that the Veteran "has been unable to maintain substantially gainful employment on a regular and consistent basis even at a sedentary level of work due to his PTSD..." For these reasons, the Board finds it is unlikely that the Veteran will be able to obtain and maintain substantially gainful employment.  Accordingly, the claim for TDIU is granted. 

ORDER

Entitlement to TDIU is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


